FILE COPY


                               ELECTRONIC RECORD \HlH~jU

COA#       11-12-00296-CR                        OFFENSE:       22.011       r




           Maurice Edward Lavoie
STYLE:     v. The State of Texas                 COUNTY:        Madison

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   12th District Court


DATE: 9/18/14                    Publish: NO     TCCASE#:       10-11472-012-6




                        IN THE COURT OF CRIMINAL APPEALS



          Maurice Edward Lavoie v.
style:    The State of Texas                         CCA#:      PD-1424-14

          PRO SE                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: _      o*. hi fa is                            SIGNED:                          PC:_

JUDGE:           pM&**~^                             PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:
 PRo       £&        pgrrnoN
                                                   JUDGE:
FORDISCRETIONAEY REVIEW
                                                                            ELECTRONIC RECORD